Title: Thomas Jefferson to Richard Peters, 6 March 1816
From: Jefferson, Thomas
To: Peters, Richard


          
            Dear Sir
             Monticello F Mar. 6. 16.
          
          I have to thank you for the copy of your Discourse on agriculture which you have been so kind as to send me. I participate in all your love for the art, and wish I did also in your skill. but I was never but an amateur, and have been kept from it’s practice until I am too old to learn it. we are indebted to you for much of our knolege as to the use of the plaister, which is become a principal article of our improvements, no soil profiting more from it than that of the country around this place. the return of peace will enable us now to resume it’s use. my son in law, Colo Randolph is perhaps the best farmer of the state, and by the introduction of the horizontal method of ploughing, instead of straight furrows, has really saved this hilly country. it was running off into the vallies with every rain; but by this process we now scarcely lose an  ounce of our soil.
          a rafter level traces a horizontal line around the curve of the hill or valley at distances of 30. or 40. yards, which is followed by the plough; & by these guide-lines the ploughman finishes the interval by his eye, throwing the earth into beds of 6.f. wide, with large water-furrows between them. when more rain falls than can be instantly absorbed, the horizontal furrows retain the surplus until it is all soaked up, scarcely a drop ever reaching the valley below. some 2. or 3. years ago, I mentioned to mr Peale this method of ploughing, and I think he has informed me of his having since practised it with satisfaction. it is probable therefore you may have heard of it from him, if not thro’ some other channel.
          Mr Randolph has contrived also, for our steepest hill sides, a simple plough which throws the furrow always down hill. it is made with two wings welded to the same bar, with their planes at ri a right angle with each other. the point and heel of the bar are formed into pivots, & the p bar becomes an axis, by turning which, either wing may be laid on the ground, and the other then standing vertically, acts as a mould board. the right angle between them however is filled with a sloping piece of wood, leaving only a cutting margin of each wing naked, & aiding in the office of raising the sod gradually, while the declivity of the hill facilitates it’s falling over. the change of the position of the share at the end of each furrow is effected in a moment by  with-drawing and replacing a pin. the little paper model inclosed may help out my description of the share.
          I must now ask whether time has not commenced it’s inroads on you? whether your farming activity does not abate, and the bodily faculties begin to blunt a little? these decays however are less to be regarded if the blessing of health continues: and that it may long continue with you is the prayer of one who has never ceased to respect and esteem you affectionately.
          Th: Jefferson
        